      Case 2:15-cr-00346-HB Document 757 Filed 09/18/19 Page 1 of 13



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA             :              CRIMINAL ACTION
                                     :
             v.                      :
                                     :
HERBERT VEDERMAN                     :              NO. 15-346-2

                               MEMORANDUM

Bartle, J.                                        September 18, 2019

          Defendant Herbert Vederman has moved for release

pending appeal pursuant to the Bail Reform Act of 1984,

18 U.S.C. § 3143(b).

          Vederman, a businessman and close associate of former

Congressman Chaka Fattah, Sr., was charged along with Fattah and

several others in a twenty-nine count indictment alleging

various crimes related to political corruption.         Specifically,

Vederman was charged with the following offenses:         conspiracy to

violate the Racketeer Influenced and Corrupt Organizations Act

(“RICO”), 18 U.S.C. § 1962(d) (Count 1); conspiracy to commit

bribery, in violation of 18 U.S.C. § 371 (Count 16); bribery, in

violation of 18 U.S.C. § 201(b)(1) (Count 18); bank fraud, in

violation of 18 U.S.C. §§ 1344 and 2 (Count 19); false

statements to a financial institution, in violation of 18 U.S.C.

§§ 1014 and 2 (Count 20); falsification of records, in violation

of 18 U.S.C. §§ 1519 and 2 (Count 21); money laundering, in

violation of 18 U.S.C. §§ 1957 and 2 (Count 22); and money
          Case 2:15-cr-00346-HB Document 757 Filed 09/18/19 Page 2 of 13



laundering conspiracy, in violation of 18 U.S.C. § 1956(h)

(Count 23).

              After a nearly month-long trial, the jury found

Vederman guilty on all eight counts against him.             Thereafter,

this court granted his motion under Rule 29 for judgment of

acquittal on the RICO charge in Count 1, bank fraud charge in

Count 19, the making of a false statement to a financial

institution charge in Count 20, and the falsifying records

charge in Count 21.        It denied his post-trial motions with

respect to Counts 16, 18, 22 and 23 and sentenced him to

concurrent sentences of two years imprisonment and a $50,000

fine. 1

              The Government did not appeal this court’s rulings on

Counts 1 and 21, and they are not relevant to our discussion

here.     The Court of Appeals reversed Vederman’s convictions on

Counts 16, 18, 22 and 23 as a result of the Supreme Court’s

decision in McDonnell v. United States, 136 S. Ct. 2355 (2016),

which was handed down a few days after the jury returned its

verdict of guilty.        The Court of Appeals, however, held that

there was sufficient evidence for a retrial on these four




1. The court allowed Vederman to remain free pending appeal
because of the substantial questions raised by the Supreme
Court’s decision in McDonnell v. United States, 136 S. Ct. 2355
(2016). Those questions have now been resolved and are no
longer relevant.
                                       -2-
         Case 2:15-cr-00346-HB Document 757 Filed 09/18/19 Page 3 of 13



counts.     United States v. Fattah, 914 F.3d 112, 159-60 (3d Cir.

2019).

             As noted above, this court had granted Vederman his

post-trial motion for judgment of acquittal on Counts 19 and 20

of the indictment for bank fraud and false statements to a

financial institution.       It had done so on the ground that the

Credit Union Mortgage Association (“CUMA”), the allegedly

defrauded entity, was not a financial institution under § 1344

and § 1014.      Our Court of Appeals disagreed and held that CUMA

was encompassed within these statutory provisions.            Fattah,

914 F.3d at 182-85.       The Court of Appeals went beyond this

narrow legal issue on which this court has rested its judgment

of acquittal.      It also found that there was sufficient evidence

to convict and that no prejudicial spillover occurred from the

RICO and bribery counts.        Id. at 185-89.     It reinstated the

convictions on Counts 19 and 20 and remanded for sentencing.

Id. at 189.

             In accordance with the directives of the Court of

Appeals, this court thereafter scheduled a new trial for

Vederman on Counts 16, 18, 22 and 23 and also his sentencing on

Counts 19 and 20.       The sentencing on Counts 19 and 20 was




                                      -3-
      Case 2:15-cr-00346-HB Document 757 Filed 09/18/19 Page 4 of 13



postponed pending his retrial on Counts 16, 18, 22 and 23 which

was set to begin on September 5, 2019. 2

          Less than a month before the trial was to start,

events took a decidedly different course.        On August 14, 2019,

the Government and defendant filed a joint motion to vacate the

trial date and set a sentencing date.       The motion stated:

          The parties have now reached a resolution as
          to all outstanding counts that will obviate
          the need for trial. Specifically, the
          parties have agreed to jointly recommend a
          term of imprisonment of 12 months and one
          day on the counts of conviction, Counts
          Nineteen and Twenty, and as part of that
          agreement, the government will move at
          sentencing to dismiss with prejudice all
          other counts pending against Vederman. A
          copy of that agreement, which the parties
          will file and sign for sentencing, is
          attached as Exhibit 1.

          The Government, in a sentencing memorandum filed a few

months earlier, had urged the court to impose a more severe

two-year sentence on Vederman due to the seriousness of crimes

charged in Counts 19 and 20.      The jointly recommended sentence

of August 14 reflected a change in the Government’s position

with no identified change in circumstances.

          The court, after a phone conference with counsel,

fixed September 5, 2019 for the sentencing hearing.          Two days



2. Vederman on remand filed a renewed motion for judgment of
acquittal or new trial on Counts 19 and 20. The court deemed
the motion without merit. See Memorandum and Order dated
March 22, 2019 (Doc. # 706 and # 707).
                                   -4-
      Case 2:15-cr-00346-HB Document 757 Filed 09/18/19 Page 5 of 13



prior to the hearing, the “Parties’ Joint Stipulated Factual

Statement for Sentencing Purposes on Counts Nineteen and Twenty”

was filed.   It was signed by the attorney for the Government,

the attorney for the defendant, and Vederaman himself.

           At the sentencing hearing, the court noted at the

outset that it was its duty and responsibility and not the duty

and responsibility of the parties to decide what the appropriate

sentence should be.    After considering the underlying facts as

to Counts 19 and 20 (including the parties’ Joint Stipulated

Factual Statement), the presentence report, the arguments of

counsel, the advisory sentencing guidelines, the factors under

18 U.S.C. § 3553(a), and the defendant’s allocution, the court

rejected the sentencing recommendation of the parties for a

sentence of one year and one day.        Instead, it sentenced

Vederman to a term of imprisonment of two years on each count to

run concurrently to be followed by concurrent one-year terms of

supervised release.    A $50,000 fine and a $200 special

assessment were also imposed.      The court explained in detail why

it prescribed the sentences it did.        Vederman was directed to

self-surrender on November 4, 2019.

           On the motion of the Government at the end of the

sentencing hearing, the court dismissed Counts 16, 18, 22

and 23.   The next day, September 6, 2019, Vederman docketed a

notice of appeal.    He also filed his motion, now before the

                                   -5-
      Case 2:15-cr-00346-HB Document 757 Filed 09/18/19 Page 6 of 13



court, for release pending appeal.       The Government opposes the

motion.

          The Bail Reform Act provides that the court must

detain pending appeal a defendant who has been found guilty and

sentenced unless that defendant proves:

          (1) by clear and convincing evidence that
          the person is not likely to flee or pose a
          danger to the safety of any other person or
          the community if released” and (2) that his
          or her “appeal is not for the purpose of
          delay and raises a substantial question of
          law or fact likely to result in -- (i)
          reversal, (ii) an order for a new trial,
          (iii) a sentence that does not include a
          term of imprisonment, or (iv) a reduced
          sentence to a term of imprisonment less than
          the total of the time already served plus
          the expected duration of the appeal process.

See 18 U.S.C. § 3143(b).

          Our Court of Appeals has explained that under

§ 3143(b) there is a presumption against bail pending appeal.

To overcome the presumption, the defendant must establish:

          (1)   that the defendant is not likely to
                flee or pose a danger to the safety of
                any other person or the community if
                released;

          (2)   that the appeal is not for purpose of
                delay;

          (3)   that the appeal raises a substantial
                question of law or fact; and

          (4)   that if that substantial question is
                determined favorably to defendant on
                appeal, that decision is likely to
                result in reversal or an order for a

                                   -6-
      Case 2:15-cr-00346-HB Document 757 Filed 09/18/19 Page 7 of 13



                new trial of all counts on which
                imprisonment has been imposed.

United States v. Miller, 753 F.2d 19, 24 (3d Cir. 1985).           The

Court recognized that “[o]nce a person has been convicted and

sentenced to jail, there is absolutely no reason for the law to

favor release pending appeal or even permit it in the absence of

exceptional circumstances.”     See id. at 22 (quoting H.R. Rep.

No. 91-907, at 186-87 (1970)).

          We first find that Vederman has established by clear

and convincing evidence that he is not likely to flee or to pose

a danger to any person or the community.

          Section 3143(b) also requires the court to determine

whether defendant has established that there are any questions

which are substantial so as to constitute circumstances for

release pending appeal.     To be substantial, our Court of Appeals

“requires that the issue on appeal be significant in addition to

being novel, not governed by controlling precedent or fairly

doubtful.”   See United States v. Smith, 793 F.2d 85, 88 (3d Cir.

1986)(emphasis omitted).     The absence of controlling precedent

is not itself enough to meet this test.        See id.   A question is

substantial if the defendant can demonstrate that it is “fairly

debatable” or is “debatable among jurists of reason.”          See id.

at 89 (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4

(1983); United States v. Handy, 761 F.2d 1279, 1281-82 (9th Cir.


                                   -7-
        Case 2:15-cr-00346-HB Document 757 Filed 09/18/19 Page 8 of 13



1985)).    A substantial question is “one of more substance than

would be necessary to a finding that it was not frivolous.”

See Smith, 793 F.2d at 89 (quoting Handy, 761 F.2d at 1282 n.2).

Whether a question is substantial should be made on

“a case-by-case basis.”       See id. (quoting Handy, 761 F.2d at

1281-82).

            The crimes charged in Counts 19 and 20, on which

Vederman was sentenced, involve fraud on and the making of false

statements to CUMA.      It was CUMA from which defendant Chaka

Fattah, Sr. and his wife were seeking to obtain a mortgage for a

vacation home in the Poconos.        The Fattahs needed additional

money to consummate the closing and turned to Vederman for help.

Fattah and Vederman engaged in the sham sale of the Fattahs’

Porsche to Vederman for $18,000.        While Vederman wired the

$18,000 to Fattah, Vederman never took possession or control of

the Porsche.     At all times, it remained in the possession and

control of the Fattahs just as if nothing had changed.            They

continued to service it, insure it, drive it, and keep it in

their garage.     Fattah and Vederman falsely advised CUMA that the

sale was legitimate when it was not.         Without the $18,000 from

Vederman, the Fattahs could not have settled on their vacation

home.

            In essence, Vederman argues that the court’s erroneous

jury instructions on the bribery and money laundering charges in

                                     -8-
      Case 2:15-cr-00346-HB Document 757 Filed 09/18/19 Page 9 of 13



Counts 16, 18, 22 and 23 as a result of the Supreme Court’s

subsequent decision in McDonnell tainted the convictions on

Counts 19 and 20 and compel a new trial.        There is no substance

to this argument.

           Vederman, we note at the outset, has not argued that

this court’s instructions to the jury on Counts 19 and 20 were

erroneous.    Instead, Vederman, on the Government’s cross-appeal,

asserted that this court was correct in holding that CUMA was

not a financial institution and that even if CUMA were a

financial institution there was no evidence that he had made a

false representation to it about his purchase of the Fattahs’

Porsche.   In addition to determining CUMA to be a financial

institution, the Court of Appeals ruled that the evidence was

sufficient on Counts 19 and 20 for conviction.         It held,

“[c]onsidered in the light most favorable to the Government, the

totality of the evidence is sufficient to support the jury’s

conclusion that the Porsche sale was a sham.”         Fattah, 914 F.3d

at 186.    Significantly, Vederman concedes that his pending

motion does not depend upon there being insufficient evidence at

the trial to convict.

           The gravamen of Vederman’s argument for release

pending appeal seems to be his assertion that there was

prejudicial spillover between Counts 1, 16, 18, 22 and 23 and

Counts 19 and 20.    The Court of Appeals has already rejected

                                   -9-
     Case 2:15-cr-00346-HB Document 757 Filed 09/18/19 Page 10 of 13



this position.   After detailed analysis, it “conclude[ed] that

Vederman’s spillover argument is unavailing.” Id. at 189.          The

Court explained that no matter what the reason, “submitting

fraudulent information to a financial institution is unlawful.”

Id. at 189.   For Counts 19 and 20, it is not essential that the

$18,000 payment to Fattah constituted a bribe.        Id. at 189.

           The defendant summarizes his argument to delay

reporting to prison as follows:      “[the Court of Appeals’

failure] to order a new trial on Counts 19-20 simply reflects

its decision not to reach underdeveloped issues that were not

previously addressed by this Court.”      See Defendant’s Memorandum

In Support Of His Motion For Bail Pending Appeal (Doc. # 753-2

at 13).   There is no basis for defendant’s statement.        If

underdeveloped issues existed for consideration by this court,

the Court of Appeals would surely have said so.        If his

interpretation is correct, there would have been no reason for

the Court of Appeals to have “reinstated” his convictions and

“remanded for sentencing on those counts.”        In sum, there is no

substantial question about the validity of Vederman’s

convictions on Counts 19 and 20.

           It further appears that defendant is maintaining that

his release pending appeal is appropriate because this court

sentenced him to two years in prison and rejected the jointly

recommended sentence of one year and one day.        As noted above,

                                  -10-
     Case 2:15-cr-00346-HB Document 757 Filed 09/18/19 Page 11 of 13



while the parties did not file the usual sentencing memoranda,

they did file a Joint Stipulated Factual Statement for

Sentencing Purposes on Counts Nineteen and Twenty, signed by

Vederman.    It included the following facts that the Government

would be able to prove beyond a reasonable doubt:

            1. Beginning no later than 2010 and
               continuing into 2012, Defendant Herbert
               Vederman provided a stream of benefits to
               Chaka Fattah, Sr., who was at the time a
               member of the United States House of
               Representatives, representing the 2nd
               Congressional District of Pennsylvania.
               In exchange, Fattah performed official
               acts for Vederman.

                          .   .   .

            3. Additionally, in late 2011 and early
               2012, Fattah performed an official act by
               agreeing to hire Alexandra Zionts,
               Vederman’s girlfriend, to work in
               Fattah’s congressional office. By
               receiving a federal job in Fattah’s
               office, Zionts avoided a break in service
               that would have disrupted her employment
               benefits. Approximately six days before
               Zionts was formally hired in January
               2012, Vederman wired $18,000 to Fattah.
               That $18,000 payment allowed Fattah and
               his wife to purchase a vacation home in
               the Pocono Mountains.

Thus, this court, which is quite familiar with this case, had

before it for consideration these facts constituting bribery as

well as specific facts concerning the fraudulent statements to

financial institutions which directly support Counts 19 and 20.

To the extent the defendant relies on the length of his sentence


                                  -11-
      Case 2:15-cr-00346-HB Document 757 Filed 09/18/19 Page 12 of 13



in support of his motion for bail pending appeal, the motion is

frivolous.     See Transcript of Sentencing Hearing, at 13-16

(Sept. 5, 2019).     The defendant’s unhappiness with his sentence

does not equate to a substantial question for purposes of

appeal. 3

             Finally, under Miller, Vederman must establish that

the appeal is not for purposes of delay.         While this is rarely

an issue, we agree with the Government that in this instance

defendant has not met his burden.         We reach this conclusion in

light of the Court of Appeals’ definitive and unequivocal

rulings:     (1) its finding of sufficient evidence for conviction

on Counts 19 and 20; (2) its rejection of prejudicial spillover

due to the reversal on Counts 16, 18, 22 and 23; (3) its

reinstatement of the convictions on Counts 19 and 20; and

(4) its direction to this court to sentence defendant on these

counts.     In further support of this court’s conclusion,

defendant has advanced a frivolous argument about the length of

his sentence.

             The major thrust of the Bail Reform Act is to create a

presumption against release pending appeal.         Vederman seeks to

stand the Act on its head.      He has not shown “exceptional




3. The maximum statutory sentence for each crime under
18 U.S.C. §§ 1344 and 1014 is 30 years.
                                   -12-
     Case 2:15-cr-00346-HB Document 757 Filed 09/18/19 Page 13 of 13



circumstances” to overcome the presumption.        See Miller, 753

F.2d at 22 (quoting H.R. Rep. No. 91-907, at 186-87).

          Accordingly, the motion of defendant Herbert Vederman

for release pending appeal is being denied.




                                  -13-
